Osborn, C. J.
On the 6th of March, 1871, this court adopted a rule, that the appellant should cause his transcript to be paged, and the lines numbered, and also cause marginal notes to be placed on the transcript in their appropriate places, indicating the several parts of the pleadings in the cause, the exhibits, if any, orders of the court, and the bills of exceptions; also, when the evidence is set out by deposition or otherwise, the names of the witnesses. Rule 19, 32 Ind. 10, preceding the table of cases.
y. C. McIntosh and B. F. Claypoolfor appellant.
M. E. Forkner, E. H. Bundy, J. M. Wilson, and A. M. Sinks, for appellee.
It is quite obvious that the purpose of the rule was to enable the court to more readily find any matter or thing sought for in the record. It often happens that we have to make frequent reference to the same thing, and to many things in connection with each other, and the marginal notes, are of great service, and save much time and labor.
In this case the transcript is paged and the lines numbered, but the most important requirement of the rule, making the marginal notes, is entirely omitted. The record was filed on the 22d day of October, 1872.
The practice of the court in such cases has been to set aside the submission of the cause, at the costs of the appellant: Perhaps, if the appellant should refuse to comply with the rule, on a proper application and showing by the appellee, the appeal would be dismissed.
The submission is set aside, at the costs of the appellant.